



Exhibit 10.3


TERM NOTE
$75,000,000.00
New York, New York
 
March 28, 2019





FOR VALUE RECEIVED, INDEPENDENT BANK CORP., a Massachusetts corporation and a
registered bank holding company (“Borrower”), hereby promises to pay to U.S.
BANK NATIONAL ASSOCIATION, a national banking association, or its permitted
assigns (“Lender”), at its main office in Minneapolis, Minnesota or at such
other place as the holder hereof may from time to time in writing designate, in
lawful money of the United States of America, the principal sum of Seventy-Five
Million Dollars ($75,000,000.00), pursuant to Section 2.2 of the Credit
Agreement between Borrower and Lender dated as of the date hereof (as the same
may be amended, modified, supplemented, extended or restated from time to time,
the “Credit Agreement”). Borrower also promises to pay principal and all accrued
interest on the unpaid principal amount of the Term Loan payable at such rates
and at such times as provided in the Credit Agreement, and shall pay all other
costs, charges and fees due thereunder, all as provided in the Credit Agreement.
This Term Note (as the same may be amended, modified, supplemented, extended or
restated from time to time, this “Note”) shall bear interest on the unpaid
principal balance before maturity (whether upon demand, acceleration or
otherwise) at the rates set forth in the Credit Agreement. Capitalized terms not
defined in this Note shall have the meanings ascribed thereto in the Credit
Agreement.
Subject to the provisions of the Credit Agreement with respect to acceleration,
prepayment or loan limitations, all unpaid principal with respect to the Term
Loan, together with accrued interest and all other costs, charges and fees,
shall be due and payable in full on the Termination Date for the Term Loan.
This Note evidences indebtedness incurred under, and is entitled to the benefits
of and is subject to, the Credit Agreement, together with all future amendments,
modifications, waivers, supplements and replacements thereof, to which Credit
Agreement reference is made for a statement of the terms and provisions
applicable to this Note, including those governing payment and acceleration of
this Note. In the event of any conflict between the terms of this Note and the
Credit Agreement, the Credit Agreement shall control.
Subject to the Credit Agreement, Borrower may, from time to time and without
premium or penalty, repay all loans evidenced by this Note in whole or in part,
pursuant to the terms of the Credit Agreement. Amounts repaid under this Note
may not be reborrowed
Borrower hereby agrees to pay such costs incurred by Lender, including
reasonable attorneys’ fees and legal expenses, as are specified in the Credit
Agreement.
This Note shall be governed by the internal laws of the State of New York
(regardless of such State’s conflict of laws principles).
No delay or omission on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other remedy under this Note.
A waiver on any one occasion shall not be construed as a waiver of any such
right or remedy on a future occasion.
All makers, endorsers, sureties, guarantors and other accommodation parties
hereby waive presentment for payment, protest, notice of demand, notice of
dishonor and notice of nonpayment and consent, without affecting their liability
hereunder, to any and all extensions, renewals, substitutions and alterations





--------------------------------------------------------------------------------





of any of the terms of this Note and to the release of or failure by Lender to
exercise any rights against any party liable for or any property securing
payment of this Note.


INDEPENDENT BANK CORP.




By: /s/ Jonathan Nelson
Name: Jonathan Nelson
Title: SVP / Treasurer



















